United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3704
                      ___________________________

                                 Robert L. Rutz

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

    Discover Financial Services; National Arbitration Forum, Inc.; National
Arbitration Forum, LLC; Dispute Management Services, LLC, doing business as
                      Forthright; Accretive, LLC; Agora

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                          Submitted: April 26, 2013
                             Filed: May 1, 2013
                              [Unpublished]
                              ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
        In this action seeking to overturn an adverse arbitration decision regarding
domain names, Robert Rutz appeals the district court’s1 dismissal of his claims. Upon
careful de novo review, see Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (Fed. R.
Civ. P. 12(b)(6) dismissal is reviewed de novo), we agree with the district court that
Rutz failed to state a claim under 15 U.S.C. § 1114(2)(D)(v), because his own
complaint allegations precluded a finding that his relevant conduct was not unlawful
under the Lanham Act. See 15 U.S.C. § 1114(2)(D)(v) (domain-name registrant
whose domain name has been, inter alia, transferred under implementation of
registrar’s reasonable policy prohibiting registration of domain name that is identical
to, confusingly similar to, or dilutive of another’s mark may, upon notice to mark
owner, file civil action to establish that registrant’s domain-name registration or use
was not unlawful under Lanham Act). We further agree that Rutz failed to state a
claim under the Racketeer Influenced and Corrupt Organizations Act (RICO). See
Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 353 (8th Cir. 2011) (RICO claim requires
plaintiff to show conduct of enterprise through pattern of racketeering activity); see
also 18 U.S.C. § 1961(1) (defining “racketeering activity”). Finally, we agree that
he failed to state either a contract claim or a tort claim. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (complaint must contain sufficient factual matter, accepted as
true, to state claim to relief that is plausible on its face); Stone v. Harry, 364 F.3d 912,
914 (8th Cir. 2004) (although pro se complaints are to be construed liberally, they still
must allege sufficient facts to support claims advanced). We thus affirm. See 8th Cir.
R. 47B.
                          ______________________________




       1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                            -2-